Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 16, 2018                                                                                          Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  157683(33)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  JOSEPH WHITE,                                                                                                        Justices
           Plaintiff-Appellant,
                                                                      SC: 157683
  v                                                                   COA: 340740
                                                                      Wayne CC: 11-011126-CZ
  DETROIT EAST COMMUNITY MENTAL
  HEALTH, MARILYN SNOWDEN, SHIRLEY
  CALHOUN, DORIS STERREH, and GATEWAY
  COMMUNITY HEALTH PROVIDER,
             Defendants-Appellees.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to waive the statutory
  filing fees is DENIED. The fee must be paid by June 6, 2018, or the application will be
  administratively dismissed. MCR 7.317.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    May 16, 2018

                                                                                Clerk